Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 1 of 41 Page ID #:24




               Exhibit A
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 2 of 41 Page ID #:25

                                                                               Service of Process
                                                                               Transmittal
                                                                               08/10/2020
                                                                               CT Log Number 538071236
     TO:     Brent Moody
             FreedomRoads, LLC
             250 Parkway Dr Ste 270
             Lincolnshire, IL 60069-4346

     RE:     Process Served in California

     FOR:    CWI, INC. (Domestic State: KY)




     ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

     TITLE OF ACTION:                  Kayla Milligan, etc., Pltf. vs. CWI, INC., etc., et al., Dfts.
     DOCUMENT(S) SERVED:               .
     COURT/AGENCY:                     None Specified
                                       Case # CIVDS2013999
     NATURE OF ACTION:                 Employee Litigation - Discrimination
     ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
     DATE AND HOUR OF SERVICE:         By Process Server on 08/10/2020 at 15:20
     JURISDICTION SERVED :             California
     APPEARANCE OR ANSWER DUE:         None Specified
     ATTORNEY(S) / SENDER(S):          None Specified
     ACTION ITEMS:                     SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780119044797

                                       Image SOP

                                       Email Notification, Brent Moody bmoody@freedomroads.com

                                       Email Notification, JENNIFER NAPIER jnapier@campingworld.com

                                       Email Notification, Lindsey Christen lchristen@campingworld.com

                                       Email Notification, Kristin Zobel kristin.zobel@campingworld.com

                                       Email Notification, Sandra Brunson sbrunson@campingworld.com
                                       Email Notification, Charles Gockenbach cgockenbach@campingworld.com

                                       Email Notification, Solomea Young solomea.young@campingworld.com

                                       Email Notification, Colleen Mason colleen.mason@campingworld.com

     SIGNED:                           C T Corporation System
     ADDRESS:                          208 South LaSalle Street
                                       Suite 814
                                       Chicago, IL 60604




                                                                               Page 1 of 2 / AK
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 3 of 41 Page ID #:26

                                                                         Service of Process
                                                                         Transmittal
                                                                         08/10/2020
                                                                         CT Log Number 538071236
     TO:      Brent Moody
              FreedomRoads, LLC
              250 Parkway Dr Ste 270
              Lincolnshire, IL 60069-4346

     RE:      Process Served in California

     FOR:     CWI, INC. (Domestic State: KY)




     For Questions:                     866-331-2303
                                        CentralTeam1@wolterskluwer.com




                                                                         Page 2 of 2 / AK
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
   Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 4 of 41 Page ID #:27

                                                            9* Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




Date:                     Mon, Aug 10, 2020

Server Name:              Douglas Forrest

Location:                 Los Angeles, CA-LA




Entity Served             CWI Inc.

Agent Name

Case Number               CIVDS2013999

Jurisdiction              CA-LA
   Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 5 of 41 Page ID #:28

                                                                                                                                                  SUM-100

                                           SUMMONS                                                                          FOR COURT USE ONLY
                                                                                                                         fsoLop/fi (^0 gLjpoRrg
                                  (CfTACION JUDICIAL)                                                                SUPERIOR COURT OF CALIFORNIA
                                                                                                                      COUNIY OF SAN BERNARDINO
NOTICE TO DEFENDANT;                                                                                                   SAN BERNARDINO DISTRICT
(AVISO AL DEMANDADO):
CWI, INC. d/b/a CAMPING WORLD, a Kentucky Corporation, and DOES 1-50, inclusive,                                             JUL 08 2020
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO el DEMANDANTE):                                                                             S'
                                                                                                                     ANAICOl                         DEPUT'
KAYLA MILLIGAN, and on behalf of all others similarly situated.
 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the Information
 below.
    You have 30 CALENDAR DAYS after this summor\s ar>d legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will rwt protect you. Your written response must be in proper legal form if you want the court to hear your
 case. TTiere may be a court form ttiat you can use for your response. You can find these court forms and more informalion at the California Courts
 Online Self-Help Center (ivww cxtur^nfo c9.gQV/S9lfh«lp), your county law library, or the courthouoo noorost you. If you cannot pay the filing fee, ask the
 court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default and your wages, money, and property may.
 be taken vnthout further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral serwee. If you cannot afford an attorney, you may be ellgiWe for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal ^r\rices Web site {vnvw.lawhelpcalifomla.org), the California Courts Online Self-Help Center
 {www.courtinfo.ca.gov/xlfhelp), or by contacting your local court or county bar assotiation. NOTE: The court has a statutory lien for v/aivcd fees and
 costs on any settlement or ari)ltration award of $10,000 or more in a dvil case. The court's lien must be paid before the court will dismiss the case.
 lAVfSO! Lo han demandado. Si no rasponde dentro de 30 dfas, la code puede decidiren su contra sin escuchar su version. Lea la Informacldn a
 continuackin.
    Ttene 30 dIaS DE CALENDARIO despu6s de que le entreguen esta cllacldny papefes legates para presentar una respuesta por escrilo en esta
 corle y hecerque se entregue una copia al demandante. Una carta o una llamada telefdnica no lo pmtegen. Su respuesta por escrito tiene que ester
 en formato legal correcio si desea que proeexn su ceso en la corte. Es posible que haya un formulario qua usted pueda usarpara su respuesta.
 Puede encontrarestos formularios de la corte y mAs informecldn en el Centro de Ayuda de las Cortes de Califomia (www.sucorte.ca.gov), en la
 biblloteca de leyes de su condado oenia corte que le quede mis cerca. Si no puede pagar la cuota de presentacldn, pida al secretario de la corte que
 ledi un formulario de exenckin de pago de cuotas. SI no presenta su respuesta a tiempo, puede perder el caso por IrKumpllmiento y la code le podri
 quitar su suekJo, dinero y bienes sin mis adverlerKla.
    Hay otros requisitos Indies. Es recomendabh que llame a un abogado Inmedlatamente. SI no conoce a un abogado, puede Hamer a un xrvido de
 remisJOn a abogados. Si no puede pagar a un abogado. es posible que cumpla con los requisitos pars obtener servichs legales gratuHos de un
 programa de servfcios legales s/n fines de lucre. Puede encontrar estos grvpos sin fines de lucre en el sitio web de Califomia Legal Services,
 (www.lawhelpcalifornla.org), en el Centro de Ayuda de las Cortes de Califomia. (www.sucorte.ca.gov) o poniindose en contacto con la corte o el
 colegio de abogados locales. AVISO: Por ley, la corte ilene derecho a redamar las cuo/as y tos cos/os exentos por imponer un gravamen sobre
 cuatquler recuperacldn de $10,000 6 mis de valor recibida medlanie un acuerdo o una concesidn de aititraje en un caso de derecho cMl. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                     CASE NUMBER: (Numero del Caso):
(El nombre y direccidn de la corte es): San Bernardino Justice Center
247 West 3rd Street. San Bernardino, CA 92415
                                                                                                            CIV                 201 3999
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is; (El nombre, la direccidn y el nOmero
de telifono del abogado del demandante, o del demandante que no tiene abogado, es):
James Hawkins APLC; 9880 Research Dr., Suite 200, Irvine, CA 92618; 949-387-7200
DATE:                                                                       Clerk, by                                                             , Deputy
(Fecha)                 JUL 0 8 2020                                        (Secretario)                  Anal Cortez-Ramirez                     (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-OIO).)
(Para prueba de enirega de esta citatidn use el formulano Proof of Service of Summons. (POS-010).)
                                      NOTICE TO THE PERSON SERVED; You are served
 (SEAL)
                                      1.   I        I as an individual defendant,
                                      2.   I        I as the person sued under th^ fictitious name of (specify);

                                      3.             on behalf of (specify): ^                             U\^C^            ch o
                                           under I YI CCP 416.10 (corporation)                        (     I    I CCP 416.60 (mirior)
                                                 n^i CCP 416.20 {defiinct corporation)                     }    | CCP 416.70 (conservatee)
                                                      r    I CCP 416.40 (association or partnership)        |   I CCP 416.90 (authorized person)
                                                      r    I other (spec/^J;
                                      4.   [51] by personal delivery on (date)
                                               T\
                                                                                                  olt>>                                              Page 1 oH
Form Adopted for Mandatory Use                                          SUMMONS                                               Code of CM Procedure §§412.20.465
Jtxtidal Courtdl of CsBromlo                                                                                                                   www.eourtt.ca.gov
SUM-100 (Rev. July 1, 2009]
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 6 of 41 Page ID #:29


                                                                                         FILED
                                                                              SUPERIOR COURT OF CALIFORNIA
    1                                                                          COUNTY OF SAN BERNARDINO
        JAMES HAWiONS APLC                                                      SAN BERNARDINO DISTRICT

    2   James R. Hawkins (192925)
        Samantha A. Smith (233331)                                                  JUL 08 2020
    3   9880 Research Drive, Suite 200
        Irvine, CA 92618
    4   Tel.: (949) 387-7200                                             BY
        Fax: (949) 387-6676                                                   ANAICX)!             DEPUTY
    5   Email: James@jameshawkinsaplc.com
        Email: Samantha@jameshawkinsaplc.com
    6
      Attorneys for Plaintiff Kayla Milligan
    7 individually and on behalf of all others similarly situated

    8
    9                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
   10                            FOR THE COUNTY OF SAN BERNARDINO
   11
      KAYLA MILLIGAN, and on behalf of all
   12 others similarly situated,
                                                            CASE NO.:    CIV DS 2 0 1 3 9 9 9
                                                            Assigned For All Purposes To:
   13                                                       Judge:
                          Plaintiffs,                       Dept.:
   14
                                                            CLASS ACTION COMPLAINT
   15          V.                                           FOR:
   16 CWI, INC. d/b/a CAMPING WORLD, a                      1.      Failure to Pay Wages;
                                                            2.      Failure to Provide Meal Periods as
   17 Kentucky
      inclusive,
                 Corporation, and DOES 1-50,
                                                                    Required;
                                                            3.      Failure to Provide Rest Periods as
   18                      Defendants.                              Required;
                                                            4,      Failure to Pay Timely Wages;
   19                                                       5.      Failure to Provide Accurate Itemized
                                                                    Wage Statements; and
   20                                                       6.      Violation of Business & Professions
                                                                    Code § 17200, etseq.
   21
                                                            DEMAND FOR JURY TRIAL
   22

   23

   24

   25
   26
   27

   28


                                             CLASS "action complain 1
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 7 of 41 Page ID #:30


    1        Plaintiff Kayla Milligan (“Plaintiff’), individually and on behalf of all others similarly

    2 situated (hereinafter collectively referred to as the “Glass” or “Class Member”), hereby files this

    3 Complaint against Defendant CWI, INC. doing business as CAMPING WORLD; and DOES 1-50,

    4 inclusive (collectively “Defendants”) and alleges on information and belief as follows:

    5                            I.     JURISDICTION AND VENUE

    6          1.     This class action is brought pursuant to California Code of Civil Procedure §382.
    7 The monetary damages and restitution sought by Plaintiff exceeds the minimum jurisdiction limits

    8 of the California Superior Court and will be established according to proof at trial.

    9          2.     This Court has jurisdiction over this action pursuant to the California Constitution
   10 Article VI §10, which grants the California Superior Court original jurisdiction in all causes

   11 except those given by statute to other courts. The statutes under which this action is brought do not
   12 give jurisdiction to any other court.

   13          3.     This Court has jurisdiction over Defendants because, upon information and belief,
   14 each Defendant either has sufficient minimum contacts in California, or otherwise intentionally

   15 avails itself of the California market so as to render the exercise of jurisdiction over it by the

   16 California Courts consistent with traditional notions of fair play and substantial justice.
   17          4.     Venue is proper in this Court because upon information and belief, one or more of
   18 the Defendants, reside, transact business, or have offices in this County and/or the acts or

   19 omissions alleged herein took place in this County.
   20                                 II.        PARTIES
   21          5.       Plaintiff Kayla Milligan was at all times relevant to this action, a resident of
   22 California. Plaintiff was employed by Defendants from approximately September, 2017 through

   23 March, 2020, as a non-exempt employee.

   24          6.     Other than identified herein. Plaintiff is unaware of the true names, capacities,
   25 relationships, and extent of participation in the conduct alleged herein, of the Defendants sued as

   26 DOES 1 through 50, but are informed and believe and thereon alleges that said defendants are

   27 legally responsible for the wrongful conduct alleged herein and therefore sues these defendants by

   28 such fictitious names. Plaintiff will amend this complaint when their true names and capabilities


                                                       -1 -
                                              CLASS ACTION COMPLAINT
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 8 of 41 Page ID #:31


    1 are ascertained.

    2          7.        Plaintiff is informed and believes and thereon alleges that each defendant, directly

    3 or indirectly, or through agents or other persons, employed Plaintiff and other members of the

    4 Class, and exercised control over their wages, hours, and working conditions. Plaintiff is informed

    5 and believe and thereon allege that each Defendant acted in all respects pertinent to this action as

    6 the agent of the other Defendants, carried out a joint scheme, business plan or policy in all respects
    7 pertinent hereto, and the acts of each Defendant are legally attributable to the other defendants.

    8                                  m. CLASS ACTION ALLEGATION

    9          8.        Plaintiff brings this action individually and on behalf of all others similarly
   10 situated as a class action pursuant to Code of Civil Procedure § 382. The members of the Class are
   11 defined as follows:

   12
               All persons who are or have been employed by Defendants as non-exempt employees or
   13          equivalent positions, however titled, in the state of California within four (4) years from
               the filing of the Complaint in this action until its resolution, (collectively referred to as the
   14          “Class” or “Class Members”).

   15          9.        Plaintiff also seeks to represent the subclass(es) composed of and defined as

   16 follows:
   17          Waiting Time Subclass
   18          All Class members who separated their employment from Defendants within three years
               prior to the filing of this action to the present and continuing.
   19
   20          10.         Plaintiff reserves the right under California Rule of Court 3.765(b) and other
   21 applicable laws to amend or modify the class definition with respect to issues or in any other
   22 ways. Plaintiff is a member of the Class as well the Subclass.

   23          11.         The term “Class” includes Plaintiff and all members of the Class and the
   24 Subclass, if applicable. Plaintiff seeks class-wide recovery based on the allegations set forth in this

   25 complaint.

   26          12.          There is a well-defined community of interest in the litigation and the proposed
   27 Class is easily ascertainable through the records Defendants are required to keep.

   28          13.          Numerositv. The members of the Class are so numerous that individual joinder

                                                         -2-
                                              CLASS ACTION COMPLAINT
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 9 of 41 Page ID #:32


    1 of all of them as plaintiffs is impracticable. While the exact number of the Class Members is

    2   unknown to Plaintiff at this time, Plaintiff is informed and believe and thereon alleges that there
    3   are at least 100 (one hundred) Class Members.
    4          14.           Commonality.    Common questions of law and fact exist as to all Class

    5 Members and predominate over any questions that affect only individual members of the Class.

    6 These common questions include, but are not limited to:

    7                   I.      Whether Defendants failed to pay all lawful earned wages to Plaintiff and
    8
        Class Members;
    9
                       II.      Whether Defendants failed to accurately pay overtime to Plaintiff and Class
   10
        Members;
   11
                      111.      Whether Defendants deprived Plaintiff and Class Members of lawful meal
   12
        periods without compensation;
   13
   14                 IV.       Whether Defendants deprived Plaintiff and Class Members of lawful rest

   15 breaks without compensation;

   16                  V.       Whether Defendants required Plaintiff and Class Members to remain on

   17 premises during rest breaks;
                  VI.       Whether Defendants failed to provide suitable seating;
   18
                 Vll.       Whether Defendants provided accurate itemized wage statements pursuant
   19
      to Labor Code section 226;
   20
                     VIll.      Whether Defendants failed to timely pay all wages due to Plaintiff and
   21
        Subclass members upon termination or within 72 hours of resignation;
   22
                      IX.       Whether Plaintiff and Class Members are entitled to equitable relief
   23
        pursuant to Business and Professions Code section 17200, et. seq.
   24
               15.           Typicality. Plaintiffs claims herein alleged are typical of those claims which
   25
        could be alleged by any member of the Class and/or Subclass, and the relief sought is typical of
   26
        the relief which would be sought by each member of the Class and/or Subclass in separate actions.
   27
        Plaintiff and all members of the Class and or Subclass sustained injuries and damages arising out
   28


                                                        -3-
                                             CLASS ACTION COMPLAINT
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 10 of 41 Page ID #:33


     1 of and caused by Defendants’ common course of conduct in violation of California laws,

     2 regulations, and statutes as alleged herein.

     3          16.        Adequacy. Plaintiff is qualified to, and will fairly and adequately, protect the
     4 interests of each member of the Class and/or Subclass with whom she has a well-defined

     5 community of interest and typicality of claims, as demonstrated herein. Plaintiff acknowledges an

     6 obligation to make known to the Court any relationships, conflicts, or differences with any
     7 member of the Class and/or Subclass. Plaintiffs attorneys and the proposed Counsel for the Class
     8 and Subclass are versed in the rules governing class action discovery, certification, litigation, and
     9 settlement and experienced in handling such matters. Other former and current employees of
    10 Defendants may also serve as representatives of the Class and Subclass if needed.
    11          17.        Sunerioritv. A class action is superior to other available means for the fair and
    12 efficient adjudication of the claims of the Class and would be beneficial for the parties and the
    13 court. Class action treatment will allow a large number of similarly situated persons to prosecute
    14 their common claims in a single forum, simultaneously, efficiently, and without the unnecessary
    15 duplication of effort and expense that numerous individual actions would require. The damages
    16 suffered by each Class member are relatively small in the sense pertinent to class action analysis,
    17 and the expense and burden of individual litigation would make it extremely difficult or
    18 impossible for the individual Class Members to seek and obtain individual relief A class action
    19 will serve an important public interest by permitting such individuals to effectively pursue
   20 recovery of the sums owed to them. Further, class litigation prevents the potential for inconsistent
   21 or contradictory judgments raised by individual litigation.
   22           18.        Public Policy Considerations: Employers in the state of California violate
   23 employment and labor laws everyday. Current employees are often afraid to assert their rights out
   24 of fear of direct or indirect retaliation. Former employees are fearful of bringing actions because
   25 they believe their former employers may damage their future endeavors through negative
   26 references and/or other means. The nature of this action allows for the protection of current and
   27 former employees’ rights without fear or retaliation or damage.
   28

                                                       -4-
                                            CLASS ACTION COMPLAINT
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 11 of 41 Page ID #:34


     1                                     IV. FACTUAL ALLEGATIONS
    2           19.     At all times set forth herein, Defendants employed Plaintiff and other persons in the
     3 capacity of non-exempt hourly positions, however titled, throughout the state of California at

    4 Defendants’ various California retail locations.

     5          20.     Plaintiff is informed and believes that all Class Members are citizens of the state of
     6 California.

     7          21.     Defendants continue to employ non-exempt employees, however titled, in
     8 California and implement a uniform set of policies and practices to all non-exempt employees, as
     9 they were all engaged in the generic job duties of retail sales.
    10          22.     Plaintiff is informed and believes, and thereon alleges, that Defendants are and
    11 were advised by skilled lawyers and other professionals, employees, and advisors with knowledge
    12 of the requirements of California’s wage and employment laws.
    13          23.     Plaintiff is informed and believes, and thereon alleges, that Defendants
    14 improperly calculated the overtime rate of pay for Plaintiff and Class Members because the rates
    15 did not include non-discretionary wages, including, but not limited to, bonuses, commissions,
    16 and/or other incentive pay into the computation of their regular rate of pay for purposes of
    17 calculating the overtime rate of pay.
    18          24.     Plaintiff is informed and believes, and thereon alleges, that Defendants knew or

    19 should have known that Plaintiff and Class Members were entitled to receive wages for all time
   20 worked (including minimum and overtime wages) and that they were not receiving all wages
   21 earned for work that was required to be performed. In violation of the Labor Code and IWC Wage
   22 Orders, Plaintiff and Class Members were not paid all wages (including minimum and overtime
   23 wages) for all hours worked at the proper rates of pay.
   24           25.     Plaintiff is informed and believes, and thereon alleges, that Plaintiff and Class

   25 Members were regularly required to work shifts in excess of five hours without being provided a
         lawful meal period and over ten hours in a day without being provided a second lawful meal
   26
         period as required by law.
   27
                26.     Indeed, during the relevant time, as a consequence of Defendants’ staffing and
   28


                                                        -5-
                                             CLASS ACTION COMPLAINT
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 12 of 41 Page ID #:35


     1 scheduling practices, lack of coverage, work demands, and Defendants’ policies and practices,

     2 Defendants frequently failed to provide Plaintiff and Class Members timely, legally compliant

     3   uninterrupted 30-minute meal periods on shifts over five hours as required by law.

    4           27.      Despite the above-mentioned meal period violations, Defendants failed to

     5 compensate Plaintiff, and on information and belief, failed to compensate Class Members, one

     6 additional hour of pay at their regular rate as required by California law when meal periods were

     7 not timely or lawfully provided in a compliant manner.

     8
                 28.     Plaintiff is informed and believe, and thereon alleges, that Defendants know,
         should know, knew, and/or should have known that Plaintiff and Class Members were entitled to
     9
         receive premium wages based on their regular rate of pay under Labor Code §226.7 but were not
    10
         receiving such compensation.
    11
                 29.     In addition, during the relevant time frame, Plaintiff and Class Members were
    12
         systematically not authorized and permitted to take one net ten-minute paid, rest period for every
    13
         four hours worked or major fraction thereof, which is a violation of the Labor Code and IWC
    14
         wage order.
    15
                 30.     Plaintiff is informed and believe, and thereon alleges, that Defendants maintained
    16
         and enforced scheduling practices, policies, and imposed work demands that frequently required
    17
         Plaintiff and Class Members to forego their lawful, paid rest periods of a net ten minutes for every
    18
         four hours worked or major fraction thereof Such requisite rest periods were not timely authorized
    19
         and permitted. Plaintiff and Class Members would often work through their rest periods to meet
   20
         their sales quotas and due to a lack of relief to take a rest period.
   21                    In addition. Plaintiff and Class Members were not allowed to leave the premises
                 31.
   22
         during rest breaks.
   23            32.     Despite the above-mentioned rest period violations. Defendants did not compensate
   24 Plaintiff, and on information and belief, did not pay Class Members one additional hour of pay at

   25    their regular rate as required by California law, including Labor Code section 226.7 and the
   26 applicable IWC wage order, for each day on which lawful rest periods were not authorized and
   27 permitted.

   28            33.     Plaintiff is informed and believe, and thereon alleges, that during the relevant time


                                                           -6-
                                               CLASS ACTION COMPLAINT
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 13 of 41 Page ID #:36


     1 period, Plaintiff and Class Members were also not provided suitable seating during their work

    2 shifts in violation of applicable IWC Wage Orders when employees were not engaged in duties

    3 which required them to stand. As such, Defendants failed to provide Plaintiff and Class Members

    4 with suitable seating while performing their job duties in violation of California Wage Orders.

    5          34.    Plaintiff is informed and believe, and thereon alleges, that Defendants also failed to

    6 provide accurate, lawful itemized wage statements to Plaintiff and Class Members in part because

    7 of the above specified violations. In addition, upon information and belief, Defendants omitted an
      accurate itemization of total hours worked, including premiums due and owing for meal and rest
    8
      period violations, gross pay and net pay figures from Plaintiffs and the Class Members’ wage
    9
      statements.
   10
              35.     Plaintiff is informed and believes, and thereon alleges, that at all times herein
   11
      mentioned, Defendants knew that at the time of termination of employment (or within 72 hours
   12
      thereof for resignations without prior notice as the case may be) they had a duty to accurately
   13
      compensate Plaintiff and Class Members for all wages owed including minimum wages, meal and
   14
      rest period premiums, and Defendants had the financial ability to pay such compensation, but
   15
      willfully, knowingly, recklessly, and/or intentionally failed to do so in part because of the above-
   16
      specified violations.
   17
                                          FIRST CAUSE OF ACTION
   18
                  FAILURE TO PAY ALL LAWFUL WAGES INCLUDING OVERTIME
   19
                                             (Against All Defendants)
   20
             36.      Plaintiff incorporates and re-allege each and every allegation contained above as
   21
      though fully set forth herein.
   22
             37.      At all times relevant, the IWC wage orders applicable to Plaintiffs and the Class
   23
      require employers to pay its employees for each hour worked at least minimum wage. “Hours
   24
      worked” means the time during which an employee is subject to the control of an employer, and
   25
      includes all the time the employee is suffered or permitted to work, whether or not required to do
   26
      so, and in the case of an employee who is required to reside on the employment premises, that
   27
      time spent carrying out assigned duties shall be counted as hours worked.
   28
             38.      At all times relevant, the IWC wage orders applicable to Plaintiff and Class

                                                      -7-
                                           CLASS ACTION COMPLAINT
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 14 of 41 Page ID #:37


     1 Members’ employment by Defendants provided that employees working for more than eight (8)
     2 hours in a day or forty (dO) hours in a work week are entitled to overtime compensation at the rate
     3 of one and one-half times the regular rate of pay for all hours worked in excess of eight (8) hours
     4 in a day or forty (40) hours in a work week. An employee who works more than twelve (12) hours
     5 in a day is entitled to overtime compensation at a rate of twice the regular rate of pay.
     6         39.     Labor Code §510 codifies the right to overtime compensation at the rate of one and
     7 one-half times the regular rate of pay for all hours worked in excess of eight (8) hours in a day or
     8 forty (40) hours in a work week and to overtime compensation at twice the regular rate of pay for
     9 hours worked in exce.ss of twelve (17.) hours in a day or in excess of eight (8) hours in a day on the
    10 seventh day of work in a particular work week.
    11         40.     At all relevant times, Labor Code §1197.1 states “[a]ny employer or other persons
    12 acting individually as an officer, agent, or employee of another person, who pays or causes to be
    13 paid to any employee a wage less than the minimum fixed by an applicable state or local law, or
    14 by an order of the commission shall be subject to a civil penalty, restitution of wages, liquidated
    15 damages payable to the employee, and any applicable penalties pursuant to Section 203...”
    16         41.     At all times relevant. Plaintiff and Class Members regularly performed non-exempt
    17 work and thus were subject to the overtime requirements of the IWC Wage Orders, CCR § 11000,
    18 et. seq. and the Labor Code.
    19         42.     As discussed herein, Defendants did not compensate Plaintiff and class members
   20 one additional hour of pay at their regular rate as required by California law, including Labor
   21 Code section 226.7 and the applicable IWC wage order, for each day on which lawful meal
    22 periods and re.st breaks were not authorized and permitted. As a result, Plaintiff and class members
    23 were not paid all lawful wages, including minimum wages and overtime wages. Plaintiff is
    24 informed and believes, and thereon alleges, that Defendants knew or should have known that
    25 Plaintiff and class members were entitled to receive all wages owed yet failed to do so.
    26         43.     During the relevant time period, Defendants also failed to pay Plaintiff and Class
    27 Members overtime wages at the correct rate due to Defendants’ failure to include non­
    28 discretionary wages, including, but not limited to, bonuses, commissions, and/or other incentive

                                                        -8-
                                             CLASS ACTION COMPLAINT
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 15 of 41 Page ID #:38


     1 pay in the computation of their overtime rate of pay, which caused Plaintiff and Class Members to

     2 not be paid all overtime wages owed. Accordingly, Defendants owe Plaintiff and Class Members

     3 unpaid overtime wages.

     4         44.     Pursuant to Labor Code §§ 510, 558 and 1194, Plaintiff and Class Members are
     5 entitled to recover their unpaid wages and overtime compensation, as well as interest, costs, and

     6 attorneys’ fees.
     7                                     SECOND CAUSE OF ACTION

     8   FAILURE TO PROVIDE MEAL PERIODS OR COMPENSATION IN LIEU THEREOF
     9                                        (Against All Defendants)
    10         45.         Plaintiff incorporates and re-alleges each and every allegation contained above as
    11 though fully set forth herein.

    12         46.        Pursuant to Labor Code §512, no employer shall employ an employee for a work
    13 period of more than five (5) hours without providing a meal break of not less than thirty (30)
    14 minutes in which the employee is relieved of all of his or her duties. An employer may not employ
    15 an employee for a work period of more than ten (10) hours per day without providing the
    16 employee with a second meal period of not less than thirty (30) minutes, except that if the total
    17 hours worked is no more than twelve (12) hours, the second meal period may be waived by mutual
    18 consent of the employer and the employee only if the first meal period was not waived.
    19         47.        Pursuant to the IWC wage orders applicable to Plaintiff and Class Members’
    20 employment by Defendants, in order for an “on duty” meal period to be permissible, the nature of
    21 the work of the employee must prevent an employee from being relieved of all duties relating to
    22 his or her work for the employer and the employees must consent in writing to the “on duty” meal
    23 period. On information and belief. Plaintiff and Class Members did not consent in writing to an
    24 “on duty” meal period. Further, the nature of the work of Plaintiff and Class Members was not
    25 such that they were prevented from being relieved of all duties. Despite the requirements of the
    26 IWC wage orders applicable to Plaintiffs and Class Members’ employment by Defendants and
    27 Labor Code §512 and §226.7, Defendants did not provide Plaintiff and Class Members with all
    28 their statutorily authorized meal periods.

                                                         -9-
                                              CLASS ACTION COMPLAINT
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 16 of 41 Page ID #:39


     1         48.     For the four (4) years preceding the filing of this lawsuit, Defendants failed to
     2 provide Plaintiff and Class Members, timely and uninterrupted meal periods of not less than thirty
     3 (30) minutes pursuant to the IWC wage orders applicable to Plaintiff and Class Members’
     4 employment by Defendants. As a proximate result of the aforementioned violations, Plaintiff and
     5 Class Members have been damaged in an amount according to proof at time of trial.
     6         49.     By their failure to provide a compliant meal period for each shift worked over five
     7 (5) hours and their failure to provide a compliant second meal period for any shift worked over ten
     8 (10) hours per day by Plaintiff and the Class Members, and by failing to provide compensation in
     9 lieu of such non-provided meal periods, as alleged above, Defendants violated the provisions of
    10 Labor Code sections 226.7 and 512 and applicable IWC Wage Orders.
    11         50.     Plaintiff and the Class Members she seeks to represent did not voluntarily or
    12 willfully waive meal periods and were regularly required to work shifts without being provided all
    13 of her legally required meal periods. Defendants created a working environment in which Plaintiff
    14 and Class Members were not provided all of their meal periods due to shift scheduling and/or
    15 work-related demands placed upon them by Defendants as well as a lack of sufficient staffing to
    16 meet the needs of Defendants’ business as discussed above. On information and belief,
    17 Defendants’ implemented a policy and practice which resulted in systematic and class-wide
    18 violations of the Labor Code. On information and belief, Defendants’ violations have been
    19 widespread throughout the relevant period and will be evidenced by Defendants’ time records for
    20 the Class Members.
    21         51.     As a result of the unlawful acts of Defendants described herein, Plaintiff and the
    22 Class Members she seeks to represent have been deprived of premium wages in amounts to be

    23 determined at trial. Pursuant to Labor Code §226.7, Plaintiff and Class Members are entitled to

    24 recover one (1) hour of premium pay for each day in which a meal period was not provided, along

    25 with interest and penalties thereon, attorneys’ fees, and costs.

    26

    27

    28


                                                       - 10-
                                             CLASS ACTION COMPLAINT
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 17 of 41 Page ID #:40


     I                                   THIRD CAUSE OF ACTION
     2    FAILURE TO PROVIDE REST PERIODS OR COMPENSATION IN LIEU THEREOF
     3                                      (Against All Defendants)
     4        52.      Plaintiff incorporates and re-alleges each and every allegation contained above as
     5 though fully set forth herein.

     6        53.      Pursuant to the IWC wage orders applicable to Plaintiff and Class Members’
     7 employment by Defendants, “Every employer shall authorize and permit all employees to take rest
     8 periods, which insofar as practicable shall be in the middle of each work period....          [The]
     9 authorized rest period time shall be based on the total hours worked daily at the rate of ten (10)
    10 minutes net rest time per four (4) hours worked or major fraction thereof.... Authorized rest period
    11 time shall be counted as hours worked, for which there shall be no deduction from wages.” Labor
    12 Code §226.7(a) prohibits an employer from requiring any employee to work during any rest period
    13 mandated by an applicable order of the IWC.
    14        54.      Defendants were required to authorize and permit employees such as Plaintiff and
    15 Class Members to take rest periods, based upon the total hours worked at a rate often (10) minutes
    16 net rest per four (4) hours worked, or major fraction thereof, with no deduction from wages.
    17 Despite said requirements of the IWC wage orders applicable to Plaintiffs and Class Members’
    18 employment by Defendants, Defendants failed and refused to authorize and permit Plaintiff and
    19 Class Members to take ten (10) minute rest periods for every four (4) hours worked, or major
    20 fraction thereof.
    21        55.      On information and belief Defendants created a working environment in which
    22 Plaintiff and Class Members were not provided all of their rest periods due to shift scheduling

    23 and/or work-related demands placed upon them by Defendants as well as a lack of sufficient

    24 staffing to meet the needs of Defendants’ business as discussed above. On information and belief,

    25 Defendants implemented a policy and practice which resulted in systematic and class-wide

    26 violations of the Labor Code. On information and belief, Defendants’ violations have been

    27 widespread throughout the relevant period.

    28        56.      As a proximate result of the aforementioned violations, Plaintiff and Class

                                                      - 11 -
                                            CLASS ACTION COMPLAINT
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 18 of 41 Page ID #:41


     I Members have been damaged in an amount according to proof at time of trial. Pursuant to Labor

    2 Code §226.7, Plaintiff and Class Members are entitled to recover one (1) hour of premium pay for

     3 each day in which Defendants failed to provide a rest period to Plaintiff and the Class, plus

    4 interest and penalties thereon, attorneys' fees, and costs.

     5                                    FOURTH CAUSE OF ACTION

     6                            FAILURE TO PAY TIMELY PAY WAGES
     7                                       (Against All Defendants)

     8        57.      Plaintiff incorporates and re-alleges each and every allegation contained above as

     9   though fully set forth herein.
    10        58.      Labor Code §§201-202 requires an employer who discharges an employee to pay
    11   compensation due and owing to said employee immediately upon discharge and that if an
    12   employee voluntarily leaves his or her employment, his or her wages shall become due and
    13   payable not later than seventy-two (72) hours thereafter, unless the employee has given seventy-
    14   two (72) hours previous notice of his or her intention to quit, in which case the employee is
    15   entitled to his or her wages on their last day of work.
    16         59.     Labor Code §203 provides that if an employer willfully fails to pay compensation
    17   promptly upon discharge, as required by Labor Code §§201-202, the employer is liable for

    18   waiting time penalties in the form of continued compensation for up to thirty (30) work days.
    19         60.     During the relevant time period. Defendants willfully failed and refused, and
   20    continue to willfully fail and refuse, to pay Plaintiff and Class Members their wages, earned and
   21    unpaid, either at the time of discharge, or within seventy-two (72) hours of their voluntarily
   22    leaving Defendants’ employ. These wages include regular and overtime.
   23          61.     Asa result, Defendants are liable to Plaintiff and members of the Class for waiting
   24    time penalties pursuant to Labor Code §203, in an amount according to proof at the time of trial.
    25                                     FIFTH CAUSE OF ACTION

    26           FAILURE TO PROVIDE ACCURATE ITEMIZED WAGE STATEMENTS
    27                                        (Against All Defendants^

    28         62.     Plaintiff incorporates and re-alleges each and every allegation contained above as

                                                        - 12-
                                             CLASS ACTION COMPLAINT
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 19 of 41 Page ID #:42


     I though fully set forth herein.

    2          63.     Section 226(a) of the California Labor Code requires Defendants to itemize in wage

     3 statements all deductions from payment of wages and to accurately report total hours worked by

    4 Plaintiff and the Class including applicable hourly rates and reimbursement expenses among other

     5 things. Defendants have knowingly and intentionally failed to comply with Labor Code section

     6 226 and 204 on wage statements that have been provided to Plaintiff and the Class.
     7         64.     rWC Wage Orders require Defendants to maintain time records showing, among

     8 others, when the employee begins and ends each work period, meal periods, split shift intervals

     9 and total daily hours worked in an itemized wage statement, and must show all deductions and
    10 reimbursements from payment of wages, and accurately report total hours worked by Plaintiffs
    11   and the Class. On information and belief, Defendants have failed to record all or some of the items
    12 delineated in Industrial Wage Orders and Labor Code §226.

    13         65.     As a result of Defendants’ knowing and intentional failure to comply with Labor
    14 Code § 226(a), Plaintiff and Class Members have suffered injury and damage to their statutorily-

    15 protected rights. Specifically, Plaintiff and Class Members have been injured by Defendants’

    16 intentional violation of Labor Code § 226(a) because they were denied both their legal right to
    17 receive, and their protected interest in receiving, accurate itemized wage statements under Labor

    18 Code § 226(a). In addition, Defendants have made it difficult to calculate the amount of wages and

    19 compensation owed to Plaintiff and Class Members. Plaintiff has had to file this lawsuit and will
   20 be required to conduct discovery and perform computations in order to analyze whether in fact

   21 Plaintiff was paid correctly and the extent of the underpayment, thereby causing Plaintiff to incur
   22 expenses and lost time. Plaintiff would not have had to engage in these efforts and incur these

   23 costs had Defendants provided wage statements accurately showing her regular and overtime rates
   24 of pay, among other things. This has also delayed Plaintiffs ability to demand and recover the

   25 underpayment of wages from Defendants.

    26         66.      Plaintiff and Class Members are entitled to recover from Defendants the greater of
    27 their actual damages caused by Defendants’ failure to comply with Labor Code § 226(a) or an

    28 aggregate penalty not exceeding $4,000 dollars per employee.


                                                       -13-
                                            CLASS ACTION COMPLAINT
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 20 of 41 Page ID #:43


     1                                     SIXTH CAUSE OF ACTION
     2               VIOLATION OF BUSINESS & PROFESSIONS CODE § 17200, et.seq.
     3                                        (Against All Defendants)
     4         67.     Plaintiff incorporates and re-alleges each and every allegation contained above as
     5 though fully set forth herein.

     6         68.     Defendants’ conduct, as alleged in this complaint, has been, and continues to be,
     7 unfair, unlawful, and harmful to Plaintiff and Class Members, Defendants’ competitors, and the
     8 general public. Plaintiff seeks to enforce important rights affecting the public interest within the
     9 meaning of the California Code of Civil Procedure §1021.5.
    10         69.     Defendants’ policies, activities, and actions as alleged herein, are violations of
    11 California law and constitute unlawful business acts and practices in violation of California
    12 Business and Professions Code § § 17200, et seq.
    13         70.     A violation of California Business and Professions Code §§17200, et seq., may be
    14 predicated on the violation of any state or federal law. Defendants’ policies and practices have
    15 violated state law in at least the following respects:
    16                 (a)     Failing to pay all lawful wages owed to Plaintiff and Class
    17                         Members in violation of Labor Code §§ 510, 1194, 1197 and
    18                          1198;
    19                 (b)     Failing to provide lawful uninterrupted meal periods without
   20                          paying Plaintiff and Class Members premium wages for every day
   21                          said meal periods were not provided in violation of Labor Code §§
   22                          226.7 and 512;
   23                  (c)     Failing to authorize or permit lawful rest breaks without paying
   24                          Plaintiff and Class Members premium wages for every day said
    25                         rest breaks were not authorized or permitted in violation of Labor
    26                         Code § 226.7;
    27                 (d)     Failing to provide Plaintiff and Class Members with accurate
    28                         itemized wage statements in violation of Labor Code § 226; and


                                                       - 14-
                                             CLASS ACTION COMPLAINT
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 21 of 41 Page ID #:44


     1                   (e)    Failing to timely pay all earned wages to Plaintiff and Class

    2                           Members upon separation of employment in violation of Labor

    3                           Code §§201, 202 and 203.
    4          71.       Defendants intentionally avoided paying Plaintiff and Class Members’ wages and

    5 monies, thereby creating for Defendants an artificially lower cost of doing business in order to

    6 undercut their competitors and establish and gain a greater foothold in the marketplace.

    7          72.       Pursuant to Business and Professions Code §§ 17200, et seq. Plaintiff and Class

    8 Members are entitled to restitution of the wages unlawfully withheld and retained by Defendants

    9 during a period that commences four years prior to the filing of the Complaint; an award of
    10 attorney’s fees pursuant to Code of Civil Procedure § 1021.5 and other applicable laws; and an

    11 award of costs.
    12                                          PRAYER FOR RELIEF

    13         Plaintiff, on her own behalf and on behalf of all others similarly situated, prays for relief

    14 and judgment against Defendants, jointly and severally, as follows:

    15         1.        For certification of the proposed Class and Subclass and any other appropriate
    16 subclasses under California Code of Civil Procedure § 382;
    17        2.     For appointment of Kayla Milligan as the class representative;
    18         3.        For appointment of James Flawkins, APLC as class counsel for all purposes;
    19         4.        For general damages;
   20          5.     For special damages;
   21          6.        For statutory penalties to the extent permitted by law, including those pursuant to
   22 the Labor Code and IWC Wage Orders;
   23        7.     For restitution as provided by Business and Professions Code §§ 17200, et seq.;
   24        8.     For an order requiring Defendants to restore and disgorge all funds to each
   25 employee acquired by means of any act or practice declared by this Court to be unlawful, unfair
   26 or fraudulent and, therefore, constituting unfair competition under Business and Professions
    27 Code §§ 17200, etseq.\
    28


                                                        - 15-
                                              CLASS ACTION COMPLAINT
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 22 of 41 Page ID #:45


     1          9.     For an award of damages in the amount of unpaid compensation including, but

    2 not limited to, unpaid wages, benefits and penalties;

    3           10.    For pre-judgment interest;
    4           11.    For reasonable attorney’s fees, costs of suit and interest to the extent permitted

     5 by law, including pursuant to Code of Civil Procedure § 1021.5 and Labor Code § 1194; and

    6           12.    For such other relief as the Court deems just and proper.
     7

     8
         Dated: July 7, 2020                             JAMES HAWKINS APLC
     9

    10
                                                         By:
    11                                                         James R. Hawkins
                                                               Samantha A. Smith
    12                                                         Attorneys for Plaintiff
    13                                     DEMAND FOR JURY TRIAL
    14          Plaintiff hereby demands a jury trial with respect to all issues triable of right by jury.
    15

    16 Dated: July 7, 2020                               JAMES HAWKINS APLC

    17

    18                                                   By:
                                                               James R. Hawkins
    19                                                         Samantha A. Smith
                                                               Attorneys for Plaintiff
   20

   21
   22

   23

   24

   25

   26
   27

   28


                                                         - 16-
                                              CLASS ACTION COMPLAINT
           Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 23 of 41 Page ID #:46
                                        I- -J     X


                           SypERIQR JSeWRif'eF                                                          ;BERgl*!iS!!N<3


           .K^yia MiHigan..    , ,                                                     n<5: 9 n 1 a 9 9s S
                                     VSi:                                       QEW\mmB6fM^omEm
       oNhmoi....
           AvciyiLaeti^^Qr i^Qce^ihgpr^tea!Mfiling^must^i3e?a^^                             % thiaCej^tifi^ate; Mhe?grc«d
           is'ffie residence'of; a partyf'riame!^        tie stated.
           Ttie/ur^dersiynddldecldresithaf^the above-ehtitJed matteniafiiddsfcr propeei^ngs-in
            .cWriirali ’___________ District dftHe^upefidr Gburt urider-Rule^Sfand jGeniefai::Order
           :pf-tKis,GpLiitfon’thed|:^G^
.'i.


  s;
                 -m    Nature dfActibri
                                                      □; Gbiiectibn.
                                                      iGrouridl;
                  '1 ^ Adbptidn                       Pemibnartesfe ^iiiiin^tfieTi^                                ■•i

                   -2l. Cbn'servatbr-                   R'etitioher'brWhservate'e resides :v/idiin.:the;^
                  ^i.XiontfaG^                          Rerfbifhahce:in th^ district^is expressly ppyidedifor:
                   k. Equity;                           ThercaUse'.Gfiactioh'arbseiwithih th'e'distncfc
                  •5l Emihent;bpmain                    iLheipropei^, isipcatedwi'thinth^^
                   ^^V:F;an3i!y^^aw                                           pefenerGrTesp^ndent^resides^w^
                    7;:.;Guardranship                   Petitipnbrbr ward^reside^within tl^e^^ has:prpperty ^thin me^istrict.
                   .8', ;H:aras$ment;;                  PlaihtiffiidefehdahtrpetitibheTbrrespbhdeht-resides^^^^
                  ;9;. Mandate                          Theidefehdaht-fuhctibhs:wh6lIy-witlnih:the:districK
                   tbl. Name Change:                    the/petidbner.resjd'esNwithin'fedistrick
                  jf^PersonaPIbjury .                   The^inju^^b^urred
                  '12., Personal, pfopefty:             The^pjoperW. isUqcated.’W
                   13, Probate.                         Dbcedent::r^iaedi:bn;resideawithih:br hfd:pfqperty:mW
                  'ikr Prohibition^                     ThefdefendattTuhetiohswholl_fwitHih^t^^^^^
                   15., Review,'.                       Therdefer;idant;functjpris’:who!ry<withih.the!distriGt;
                      jitie=tbA?eei;prpi^riy.          %&Rre^(fy'fe:located«
                  •iSVlransfered, Action                T;ha'l^i-:bquct^is Ibcated^hinnheid^tixtn
                   '13. Unla\vful Detainer              the^properfy isilbcate#^^
                    1:9., Dbmestic^Violehee;            The^petitibheri,,defehdant,praihtiffGm^
                  :26; Other Emplbvfhgnt                __________
                                                       ..Class Action                                    _______ ___________
                  >2l/trilisiFiLM^:WOUt;Ei            i^QRMAlii^'ML within: JU^lSDlCllCriJ OF
           Thevaddress-of.;the!acctdetit-peftbrmahcei party; detentioni^piace^bfbus)hessi^o^’othe^-factb^w^iic:;h,qualifies this;
           bas^feMhsmhe^aSm^a^i^
       'Jobsite Address.,. .                                                                   ...^:5^:;EvRedlands>Bivd;........
       -     NAME-INpiC^TE.TITVEOR,9THERQy.AU^                                                  address:


       Gbbgerbardiho:                                                           CA.                               ■92408-
                                                                            ■   STATE   •                                :Z!PqopEr-

           \ declare: under penalty'Of perjiLuV:.- that'-theiifbregbihg.'isTrueiarid'-Gorrect-ah th"at:this dec!aTation:'was-
           executedbhjulV%/2Q^i________ :atii:yine^                     ................ .................... - -- _ _
           C.ajifb'rniaV


                                                                                                .S/g/i0/£/r©;dMffo./neXi?ta/^;

                                                            .^RfiFjCAtEdrASS»^
                          yifri
     Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 24 of 41 Page ID #:47
                                                       ?




 '                                                                    , c,iaXsim»
 ;        -.TCi^TONEN^, :9i=J94.87^feOO^                         iPii)'^^-9.49,-3.874:^.^6:                                            •SAN;BERNARDINppiSTRtGT-
 :-ATTba^Y>oR/>?^;.Kayla\Mlli'g^                           , .      .......:.
5 supERfOR'cpuRtbF'cAUFORNiAr;^^^ :Sari'Beraac'dmO,
i     .^^^RN^^^^^st^r^;Sfreet .....'                                                                                                            JlJLO'82oa
       -%«®aSc^::S£ffl;BSmaiainOi924^
::,      :BRANeHV>i^£^'San:Bem^dino^Justice.GeDter'                             ,                                              BY ANAi eoRte-MM^^oEpyp

 ^tVILi^SE®G^;St:(EET                                                                                                    •CASE'NUMBER:-'                           . .
                                                               ^p^p|^;Ga^iD^Ignatibn,

 »isr 0;ia. '                                                ■O' Gqynt^   Q, ;Jdihdei;                                                            t oi: tal I                   >

 i                                 :aiii&.,        ^Ceal..Rules,of.Courtv.rule:3:^02):.
                           '. :ltems:4r.6,beldw.mustibe;.compIeted:'(see-inst}vcti^^
                                                                                               .dept;:

 1\: ;Gheck:ph;e,b6x.^!bv^fbnttie-^e^t^
     ■^;T6rf                                  ^tract                                 ^ProylsIona.II^pompIex.cTvn
      pj]' Ayt9y(22)-                         Q; ■BfM^'yofcpntracV^Vra^^^^           ,(Cal RulesVot_Cbur^^,rules;3.400rT3:403)
 ;     OrUriiri^Oi^TTwUiriit^^?                            □!:Riig;3^4ac6ilectibnfeo9) ' ' P ■Ahtitnjsiffradb;regdiqli6fV;fe)
 ■                                               ^□..::ot^er^c6llecUbris:{09V                                  □ iGohstructionid^ecH^O)
 : toage/wyongfuipea^^                         □;'TnsuranceVcoverage^(18j.                                    Q.;Massrt6rt:(^)
 ‘ O;^^^lo?;(p4y                               Oi;dtherPconlfbc{>(3^ ■ ''                                     P:^ecuH«es'liubmi^[(:^);
 ■ ;Qr •P/o^uct:'iia&1i^.;g4)'                   Rbal^Property         "                                      ,0 lEnwronmentalAoxI^^^
   Q; 'W^irar mali>ra‘<ice:(45);               Q .Emtei'domainyinyer^x                                         Q •lnsurance cbVe>age.aalms ‘arising;frbm.^^^
 ■ [ZZI;^j'th'erPI/RD/WD;(23);                   i;^': ;«^f^e'Twation:(14y;   '                                ^ ' .abDye-nstedjprbyisib^^
 : f4on-i?l/p6A/VD:(bth^^^^^^                  O, ;\^^g|yreyi6Uqn:(33)-
 . ,P;:Busthess.tb,lJjnfalrbuslness;pmcilcei|oa Q                                                             .^r^hrwntqf'*|dsni?b!            .....
 ‘ :L_I; 'GivlljHglitS'CpSV;                     Unlawfiiripetaine^                                                  .EnfpfdetpentiOf-jMdgrnent (20)
 ; O; i^SinS^'m                                         ^Cpm^raalHp).                                         ^Mibceifeus^pivil
 ; Pi 'Fraud^be').                             . □. ■:R^!ilenS'ai:(32).                                       iQ !Biep.(27)i
 ; P, :in}eNeciual'Rroeerty.:{l'^-             .Qi qftg|V(38)                                                  O Qlhef/cdri^pIaintY/>o^;speci^da.6b^^^^
 - Q yPrpf#signai;ne^^^^^^                                                                                    ;MiscG»ane6.us CiyUfetto
 r -I—Jv :Olher ribnTPi/Pb4^'tort;(^),*                                                                       J    I .’parthership and'corporale governarice:(2l)!
 ! :a;^,:,™na&qgefc                                        BliSiif                                                                                                '         ■
 :     03 ^Gihef enipIcyme^CiS).____________ .[""Tl- ibjher iudidal Teview.(i9)_______________;:


      .avp yT^}m^m5s0?m<reptmfmM^                                                    a;i^ lfarge:nun)b^;i:^
       . b/p 4cten3iyev^joh;p^^^vraising;^^
                  ifssyQstffdtwilllbttimpiconcuming ta                              ^ ... ..in^blhor;.cpurit^9.CiJCtdtcc^pr^pountfjbb^^^^^^^^
        ;c,-lI^\'Sub4antj4ianiouh^^^^^                                              :f;;Pbibstaribaipoyudgmerit:jydicialis^
     Rpmc^MG^htYc^d^^                                             '^EZltndnmpneiai^d^dMtbfydr                                                             -cPfyinitivb;
 4 Npmb^dfi^us^-#^|on;^ep^
r5. ^is case^; l /M'is’ ;Cip isjhot atclass-acdbn'^suitr'
i6., 1fmei%:'are''ahy-:^nown;related'cases;;ifile.^andlseme;ainpUce;ofirelaied!case.'^ow,'may:i/sey6rm:.GM-^Ol5:j



                             (TYPEORPRJNT-NAMg)'                                                           -.(SIGNATUREpF PARTY.OR ATTpRN^.EOR P^.TY),
                                                   ------------          -          noTICEi                ............................................


      * FiiertHisi'c6"\/er..’she'et;ihiatl8iUbn:to:any;cdveps'heet,required.by^iocaVccbuitrule^^
 :•;» ifi«iis.Jas4is;CCimpib4un(^rui^3'4#eFsg|.:of,tbeGa!i%niaTRu^^^
      otherparties^idme.actibntbrprpceedihgr-                                                                          _
   ^B^4iril^4tbis;^a;tbilb^ibn^lcas9:ur^erVy!e^^4(;tbiya^ple^ca^,:thisi^
                                                                                                                                                                  agotorz
                                                            eiWIL CASfi&OVER St^E
      Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 25 of 41 Page ID #:48
                                                                                    CM-010
                                   INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
(Ximplete and file, along \A/ith your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages. (3) recovery of real property. (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties In Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                          CASE TYPES AND EXAMPLES
Auto Tort                                           Contract                                         Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property                 Breach of ContractM/arranty (06)             Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                              Breach of Rental/Lease                       Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                             Contract (not unlawful detainer          Construction Defect (10)
          case involves an uninsured                                 or  wrongful  eviction)              Claims Involving Mass Tort (40)
          motorist claim subject to                          ContractA/Varranty Breach-Seller             Securities Litigation (28)
          arbitration, check this item                           Plaintiff (not fraud or negligence)      Environmental/Toxic Tort (30)
          instead of Auto)                                   Negligent Breach of Contract/                Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                                 Warranty                                      (arising from provisionally complex
Property Damage/Wrongful Death)                              Other Breach of Contract/Warranty                 case type listed above) (41)
Tort                                                   Collections (e.g., money owed, open            Enforcement of Judgment
     Asbestos (04)                                           book accounts) (09)                          Enforcement of Judgment (20)
          Asbestos Property Damage                          Collection   Case-Seller   Plaintiff               Abstract of Judgment (Out of
                                                             Other Promissory Note/Collections                       County)
          Asbestos Personal Injury/
                Wrongful Death                                   Case                                          Confession of Judgment (non­
     Product Liability (not asbestos or                 Insurance Coverage (not provisionally                        domestic relations)
          toxic/environmental) (24)                         complex) (18)                                      Sister State Judgment
     Medical Malpractice (45)                               Auto Subrogation                                   Administrative Agency Award
          Medical Malpractice-                               Other Coverage                                        (not unpaid taxes)
                Physicians & Surgeons                  Other Contract (37)                                     Petition/Certification of Entry of
          Other Professional Health Care                     Contractual Fraud                                     Judgment on Unpaid Taxes
                Malpractice                                  Other Contract Dispute                            Other Enforcement of Judgment
                                                    Real Property                                                    Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip                Eminent Domain/Inverse                        Miscellaneous Civil Complaint
                and fall)                                    Condemnation (14)                            RICO (27)
          Intentional Bodily Injury/PD/WD              Wrongful Eviction (33)                             Other Complaint (not specified
                                                                                                               above) (42)
                (e.g., assault, vandalism)             Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                            Declaratory Relief Only
                                                            Writ of Possession of Real Property                Injunctive Relief Only (non-
                Emotional Distress                           Mortgage Foreclosure                                    harassment)
          Negligent Infliction of                            Quiet Title
                Emotional Distress                                                                             Mechanics Lien
                                                             Other Real Property (not eminent                  Other Commercial Complaint
          Other PI/PD/WD                                     domain, landlord/tenant, or                             Case (non-tori/non-complex)
Non-PI/PD/WD (Other) Tort                                    foreclosure)                                      Other Civil Complaint
     Business Tort/Unfair Business                  Unlawful Detainer                                               (non-tort/non-complex)
         Practice (07)                                 Commercial (31)                                Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,                Residential (32)                                  Partnership and Corporate
         false arrest) (not civil                       Drugs (38) (if the case involves illegal               Governance (21)
          harassment) (08)                                   drugs, check this item; olhenwise,           Other Petition (not specified
     Defamation (e.g., slander, libel)                       report as Commercial or Residential)              above) (43)
           (13)                                     Judicial Review                                            Civil Harassment
     Fraud (16)                                        Asset Forfeiture (05)                                  Workplace Violence
     Intellectual Proper^ (19)                          Petition Re: Arbitration Award (11)                    Elder/Dependent Adult
     Professional Negligence (25)                      Writ of Mandate (02)                                          Abuse
         Legal Malpractice                                  Writ-Administrative Mandamus                       Election Contest
         Other Professional Malpractice                     Writ-Mandamus on Limited Court                     Petition for Name Change
              (not medical or legal)                             Case Matter                                   Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                          Writ-Other Limited Court Case                            Claim
Employment                                                       Review                                        Other Civil Petition
     Wrongful Termination (36)                          Other Judicial Review (39)
     Other Employment (15)                                   Review of Health Officer Order
                                                             Notice of Appeal-Labor
                                                                Commissioner Appeals
CM-010 [Rev. July 1,2007]                                                                                                                Page 2 of 2
                                                     CIVIL CASE COVER SHEET
Case
  S • 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 26 of 41 Page ID #:49




     1   Superior Court of California                                      FI LED
         County of San Bernardino                                  SUPERIOR COURT OF CALIFORNIA
     2   247 W. TTiird Street. Dept. S-26                           COUNTY OF SAN BERNARDINO
                                                                     SAN BERNARDINO DISTRICT
         San.Bernaixiino, CA 92415-0210
     3
                                                                         JUL 30 2020
     4
     5                                                            BV

     6
     7
     8
                                        SUPERIOR COURT OF CALIFORNIA
     9                COUNTY OF SAN BERNARDINO, SAN BERNARDINO DISTRICT
    10
    11    KAYLA MILLIGAN                                  Case No.: ClVDS 2013999

    12
    13
                    VS.
    14
    15
                                                          INITIAL CASE MANAGEMENT
    16    CWI, INC.                                       CONFERENCE ORDER

    17
    18
    19
    20
    21
                 This case is assigned for all purposes to Judge David Cohn in the Complex
    22
    23   Litigation Program, Department S-26, located at the San Bernardino Justice Center, 247

    24   West Third Street, San Bernardino, California, 92415-0210. Telephone numbers for
    25
         Department S-26 are (909) 521-r3519 (Judicial Assistant) and (909) 708-8866 (Court
    26
         Attendant).
    27
    28




                                                    -1-
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 27 of 41 Page ID #:50



                                   The Ihitiai Case Mahagement Cbhf^^^
     1
                An initial Case Management Conference (CMC) is scheduled for OGT 1' 9 2020
     2
     3   at 9:00 a.m. Due to the social distancing requirements imposed by the COVID-19.
     4
         pandemic, the initial CMC (and all subsequent CMCs) will be conducted remotely, via
     5
         CourtCall. Contact CourtCall at (888) 882-6878 (www.CourtCall.com) to schedule the
     6
     7   appearance through CourtCall. Until further order of the Court, in-person attendance at

     8   CMCs is not allowed.^
     9           Counsel for all parties are ordered to attend the initial CMC. If there are
    10
         defendants who have not yet made a general or special appearance, those parties who
    11
         are presently before the court may jointly request a continuance of the initial CMC to
    12
    13   allow additional time for such non-appearing defendants to make their general or

    14   special appearances.. 3uch a request should be made by submitting a Stipulation and
    15   Proposed Order to the Court, filed directly in Department S-26, no later than five court
    16
         days before the scheduled hearing.
    17
                                              Stay of the Proceedings
    18
    19          Pending further order of this Court, and except as otherwise provided in this

    20   Order, these proceedings are stayed in their entirety. This stay precludes the filing of
    21
         any answer, demurrer, motion to strike, or motions challenging the jurisdiction of the
    22
         Court. Each defendant, however, is. directed to file a Notice of General Appearance (or
    23
    24   a Notice of Special Appearance if counsel intends to challenge personal jurisdiction) for

    25   purposes of identification of counsel and preparation of a service list. The filing of a
    26
    27
                   ^ In-person appearances are allowed for motions, but are discouraged. Until the Pandemic
    28   restrictions are lifted, please use CourtCall. whenever possible.




                                                           -2-
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 28 of 41 Page ID #:51



         Notice of General Appearance is without prcjudicc -to any-substantive or-procedural-----
     1
     2   challenges to the complaint (including subject matter jurisdictiori). without prejudice to

     3   any denial or affirmative defense, and without prejudice to the filing of any cross­
     4
         complaint. The filing of a Notice of Special Appearance is without prejudice to any
     5
         challenge to the court’s exercise of personal jurisdiction. This stay of the proceedings is
     6
     7   issued to assist the court and the parties In managing this case through the

     8   development of an orderly schedule for briefing and hearings on any procedural or
     9   substantive challenges to the complaint and other issues that may assist in the.orderly
    10
         management of this case. This stay shall not preclude the parties from informally
    11
         exchanging documents and other information that may assist them in their initial
    12
    13   evaluation of the issues.

    14                                      Service of this Order
    15          Plaintiffs’ counsel is ordered to serve this Order on counsel for each defendant,
    16
         or, if counsel is not known; on each defendant within five days of the date of this Order.
    17
         If the complairit has not been served as the date of this Order, counsel for plaintiff is to
    18
    19   sen/e the complaint along with this Order within ten days of the date of this Order.

    20                    Agenda for the Initial Case Management Conference
    21
                Counsel for all parti^S are ordered to meet and confer in person no later than ten
    22
         days before the initial CMC to discuss the subjects listed below. Counsel
    23
    24   must be fully prepared to discuss these subjects with the court:

    25      1. Any issues of recusal or disqualification;
    26      2. Any potentially dispositive or important threshold issues of law or fact that, if
    27
                considered by the court, may simplify or further resolution of the case;
    28




                                                      -3-
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 29 of 41 Page ID #:52



            3. Appropriate mechanisms for Alternative Dispute Resolution;                 ........ ........
     1
     2      4. A plan for the preservation of evidence and a uniform system for the identification

     3          of documents to be used throughout the course of this litigation, including
     4
                discovery and trial;
     5
            5. A discovery plan for the disclosure and production of documents and other
     6
     7          discovery, including whether the court should order automatic disclosures,

     8          patterned on Federal Rule of Civil Procedure 26(a) or otherwise;
     9      6. Whether it is advisable to conduct discovery in phases so that information
    10
                needed to conduct meaningful ADR is obtained early in the case;
    11
            7. Any issues involving the protection of evidence and confidentiality;
    12
    13      8. The use and selection of an electronic service provider;

    14      9. The handling of any potential publicity issues;
    15
            10. Any other issues counsel deem appropriate to address with the court.
    16
                                                 The Joint Report
    17
                Counsel are ordered to prepare a Joint Report for the initial CMC, to be filed
    18
    19   directly in Department S-26 (not in the Clerk’s office), no later than four court days

    20   before the conference date. The Joint Report must include the following:
    21
            1. Whether the case should or should not be treated as complex;
    22
            2. Whether additional parties are likely to be added and a proposed date by which
    23
    24          all parties must be served;

    25      3.. A service list (the service list should identify all primary and secondary counsel
    26         firm names, addresses, telephone numbers, email addresses, and fax numbers
    27
               for all counsel.)
    28




                                                     -4-
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 30 of 41 Page ID #:53



           4. Whether the court should issue an order requiring electronic service. Counsel
     1
     2        should advise the court regarding any preferred web-based electronic service

     3        provider;
     4
           5. Whether any issues of jurisdiction or venue exist that might affect this court’s
     5
              ability to proceed with this case.
     6
     7     6. Whether there are applicable arbitration agreements, and the parties' views on

     8        their enforceability:
     9     7. A list of all related litigation pending in this or other courts (state and federal), a
    10
              brief description of any such litigation, Including the name of the judge assigned
    11
              to the case, and a statement whether any additional related litigation is
    12
    13        anticipated;

    14     8. A description of the major factual and legal issues in the case. The parties
    15        should address any contracts, statutes, or regulations on which claims or
    16
              defenses are based, or which will require interpretation in adjudicating the claims
    17
              and defenses;
    18
    19     9. The parties’ tentative views on an ADR mechanism and how such mechanism

    20        might be integrated into the course of the litigation;
    21
           10. A discovery plan, including the time need to conduct discovery and whether
    22
              discovery should be conducted in phases of limited (and, if so, the order of
    23
              phasing or types of limitations). With respect to the discovery of electronically
    24
    25        stored information (ESI), the plan should include:
    26            a. Identification of the information Management Systems used by the parties;
    27
    28




                                                      -5-
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 31 of 41 Page ID #:54



                   b. The location and custodians of information that is likely, to bd subjecffo””
     1
     2                  production (including the identification of network and email servers and

     3                  hard-drives maintained by custodians):
     4
                   c. The types of ESI that will be requested and produced, e.g. data files,
     5
                        emails, etc.;
     6
     7             d. The format in which ESI will be produced:

     8             e. Appropriate search criteria for focused requests;
     9             f.   A statement whether the parties will allow their respective IT consultants
    10
                        or employees to participate directly in the meet and confer process.
    11
            11. Whether the parties will stipulate that discovery stays or other stays entered by
    12
    13          the court for case management purposes will be excluded in determining the

    14          statutory period for bringing the case to trial under Code of Civil Procedure
    15
                Section 583.310 (the Five Year Rule).
    16
            12' Recommended dates and times for the following:
    17
                   a. The next CMC;
    18
    19             b. A schedule for any contemplated ADR;

    20             c. A filing deadline (and proposed briefing schedule) for any anticipated
    21
                        non-discovery mqtions.
    22
                   d. With respect to class actions, the parties’ tentative views on an
    23
    24                  appropriate deadline for a class certification motion to be filed.

    25          To the extent the parties are unable to agree on any matter to be addressed in
    26   the Joint Report, the positions of each party or of various parties should be set forth
    27
         separately. The parties are encouraged to propose, either jointly or separately, any
    28




                                                       -6-
, Case
  *      5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 32 of 41 Page ID #:55



              approaches to case management that they believe will promote the fair and efficient
          1
          2   handling of this case.

          3            Any stipulations to continue conferences or other hearings throughout this
          4
              litigation must be filed with the court directly in Department S-26 (not in the Clerk's
          5
              office), no later than four court days before the conference or hearing date.
          6
          7
                                           Informal Discovery Conferences

          8            Motions concerning discovery cannot be filed without first requesting an informal

          9   discovery conference (IDC) with the court. Making a request for an IDC automatically
         10
              stays the deadline for filing any such motion. IDCs are conducted remotely, via the
         11
              BlueJeans Video Conferencing program. Attendees will need to download the
         12
         13   BlueJeans program (available from the app stores for lOS or Android) to a computer, .

         14   laptop, tablet, or smartphone. If the device being used does not have camera
         15   capability, the BlueJeans application offers an audio-only option. Video appearance at
         16
              the IDC, however, is encouraged. The Court will provide a link to join the conference at
     17
              the appointed time. Please provide Department S-26’s Judicial Assistant ((909) 521-
         18
     19       3519) or Court Attendant ((909) 708-8866) with an e-mail address. No briefing is

         20   required for the IDC, but counsel should lodge (not file) the relevant discovery record in
         21
              Departrnent S-26 before the IDC.
     22
     23
     24
     25
              Dated:       7/^                   2020.
     26
     27                                                          DAVID COHN
     28                                                          David Cohn,
                                                                 Judge of the Superior Court


                                                           -7-
Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 33 of 41 Page ID #:56

                      SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO
  San Bernardino District                   Civil
  247 West Third Street
 San Bernardino CA 924150210


                                                           CASE NO: CIVDS2013999
    JAMES HAWKINS APLC
    9880 RESEARCH DR
    STE 800
 •• IRVINE CA 92618




                          IMPORTANT                CORRESPONDENC. E
  From the above entitled court, enclosed you will find:
                                  INITIAL COMPLEX ORDER AND GUIDELINES
                                                                  j       ■ ;•
                                                                 .. i


                                                            7’
                                          - _.i
 ..“.T.;:':;"'"'" " “r "'
                             j:       i:;!____ v
 i;
                .v*li i
                      CERTIFICATE OF SERVICE
  I am a Deputy Clerk of the Superior Court for the County of San
  Bernardino at the abOve'listed address. I. am , not - a';; party to this'
  action and .on the' date- and place shown below, I served a ■ copy of -the ■
  ^bve listed notice':'
 .'■( ). Encipsed in a'sealed-envelope mailed to - the in^perested'-party ■
  addressed above-^ for- collection and ftiailing. this-date/ foliowing
   standard Court practices.^
    ( ) Enclosed in'a sealed, envelope, fi^st class -postage prepaid in the
  U.S. . mail- at .the locatioh'-'-shotm above',!'.mailed to, the-interested party
  and ad^essedvas shown-'above, of as shown'on the attached listing.
   ,( ) A copy of ..this notice was given to the filing-party at. .-the 'counter
   t ) A copy of- this notice was placed'.in the bin; lo.ca.ted at-this office
  and'.identified,as the- iocation for the aboye la-w.firm.'s collection of
  file, stamped, documents.
  Date of Mailing: 07/31/20                              ...................... " "''
  I declare .under penalty of' per jury'that the foregoing is--true- and ■" "
  cprrec.t. .Executed- on- 07/31/20 af San' Bernardino, CA
                                                        BY; ALFIE CERVANTES


                            MAILING                COVER    SHEET
   Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 34 of 41 Page ID #:57


                GUIDELINES FOR THE COMPLEX LITIGATION PROGRAM

                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
                               COUNTY OF SAN BERNARDINO


                                        JUDGE DAVID COHN
                                         DEPARTMENT S-26

                                      JUDGE JANET FRANGIE
                                        DEPARTMENT S-29




 THE SAN BERNARDINO COUNTY COMPLEX LITIGATION PROGRAM
                                 o
      The Complex Litigation Department for the Superior Court of the State of Californiai
 County of San Bernardino, is located at the San Bernardino Justice Center, 247 West Third
 Street. Sari Bernardino, CA 92415-0210. The Complex Litigation judges are Judge David Cohn,
 Department S-26. and Judge Janet Frangie, Department S-29. Telephone numbers for
 Department S-26 are 909-521-3519 Gudicial assistant) and 909-708-8866 (court attendant).
 Telephone nurribers for Department S-29 are 909-521-3461 Gudicial assistant) and 909-521-
 3467 (court attendant)


         These guidelines govern complex litigation only in Departments S-26 and S-29. When
 complex cases are assigned to other DepartmentSj the judges may or may not choose to
 follow all or some of these guidelines.

 DEFINITION OF COMPLEX LITIGATION

         As defined by California Rules of Court, rule 3.400(a). a complex case is one that
 requires exceptional judicial management to avoid placing unnecessary burdens on the court
 or the litigants and to expedite the case, keep Costs reasonable, and promote effective
 decision making by the court, the parties, and counsel.




Page 1 of 8                                                       Updated June 16,2020
   Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 35 of 41 Page ID #:58
          Complex cases typically have one or more ofthe following features:

              •   A large number of separately represented parties.
              •   Extensive ruction practice raising difficult or novel issues that will be time-
                  consuming to resolve.
              •   A substantial amount of documentary evidence.
              •   A large number of witnesses.
              •   Coordination with related actions pending in one or more courts in other
                  counties or states or in a federal court.
              •   Substantial post-judgment judicial supervision.

          Complex cases may include, but are not necessarily limited to, the following types of
          cases:

              -   Antitrust and trade regulation claims.
              •   Construction defect claims involving many parties or structures.
              •   Securities claims or investment losses involving many parties.
              •   Environmental or toxic tort claims involving many parties.
              •   Mass torts.
              •   Class actions.
              •   Claims brought under the Private Attorney General Act (PAGA).
              •   Insurance claims arising out ofthe types of claims listed above.
              •   Judicial Council Coordinated Proceedings (JCCP).
              •   Cases involving complex financial, scientific, or technological issues.

CASES ASSIGNED TO THE COMPLEX LITIGATION DEPARTMENT

    A. Cases Designated by a Plaintiff as Complex or Provisionally Complex

       All cases designated by a plaintiff as complex or provisionally complex on the Civil Case Cover
Sheet (Judicial Council Form CM-100) will be assigned initially to the Complex Litigation Department.
The Court will issue an Initial Case Management Conference Order and schedule an Initial Case
Management Conference as provided by California Rules of Court, rule 3.750, for the earliest
practicable date, generally within approximately seventy-five days of the filing of the complaint.

       A plaintiff designating the case as complex or provisionally complex must serve the Initial Case
Management Conference Order and a copy of these guidelines on all parties at the earliest
opportunity before the conference, and must file proof of Service ofthe summons and complaint and
proof of service ofthe Initial Case Management Conference Order with the court.

      A defendant who agrees that the case is complex or provisionally complex may indicate a
"Joinder" on the Civil Case Cover Sheet (Form CM-100).

Page 2 of 8                                                          Updated June 16, Z020
   Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 36 of 41 Page ID #:59

        A defendant who disagrees that the case is complex or provisionally complex may raise the
 issue with the court at the Initial Case Management Conference.

     B. Cases Counter-Designated By a Defendant as Complex or Provisionally Complex

      All cases which were not designated by a plaintiff as complex or provisionally complex, but
which are counter-designated by a defendant (or cross-defendant) as complex or provisionally
complex on the Civil Case Cover Sheet (Judicial Council Form CM-100), will be re-assigned to the
Complex Litigation Department. At such time, the Court will schedule an Initial Case Management
Conference for the earliest practicable date, generally within approximately forty-five days. A
defendant (or cross-defendant) counter-designating the case as complex or provisionally complex
must serve a copy of these guidelines on all parties at the earliest opportunity.

      A plaintiff or other party who disagrees with the counter-designation may raise the issue with
the court at the Initial Case Management Conference.

    C. Other Cases Assigned to the Complex Litigation Department

        Whether or not the parties designate the case as complex or provisionally complex, the
following cases will be initially assigned to the Complex Litigation Department:

    •    Ail Construction Defect Cases.
    •    All Class Actions.
    •    All Cases Involving Private Attorney General Act (PAGA) Claims. 1
    •    Judicial Council Coordinated Proceedings (JCCP) if so assigned by the Chair of the Judicial
         Council.

REFERRAL TO THE COMPLEX LITIGATION DEPARTMENT BY OTHER DEPARTMENTS

        A judge who is assigned to a case may, but is not required to, refer the case to the Complex
Litigation Department to be considered for treatment as a complex case if (1) the case was previously
designated by a party as complex or provisionally complex, or (2) the referring judge deems the case
to involve issues of considerable legal, evidentiary, or logistical complexity, such that the case would
be best served by assignment to the Complex Litigation Department. Such a referral is not a re­
assignment, but is a referral for consideration.

        In any case referred by another judge to the Complex Litigation Department, the Complex
Litigation Department will schedule an Initial Case Management Conference, generally within thirty
days, and will provide notice to all parties along with a copy of these guidelines. If the case is
determined by the Complex Litigation Department to be appropriate for treatment as a complex case
the case will be re-assigned to the Complex Litigation Department at that time. If the case is
determined by the Complex Litigation Department not to be complex, it will be returned to the
referring judge.

^       The Qvll Case cover Sheet (Judicial Council Form CM-100) may not reflect the presence of a PAGA claim. PAGA claims
erroneously assigned to non-complex departments are subjectto re-assignment to the Complex Litigation Department by the
assigned judge.



Page 3 of 8                                                                         Updated June 16,2020
   Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 37 of 41 Page ID #:60



STAY OF DISCOVERY PENDING THE INITIAL CASE MANAGEMENT CONFERENCE

        For cases that are assigned to the Complex Litigation Department,, discovery is automatically
stayed pending the Initial Case Management Conference, or until further order of the court.
Discovery is not automatically stayed, however, for cases that were initially assigned to other
departments and are referred to the Complex Litigation Department for consideration, unless the
referring judgestays discovery pending determination by the Complex Litigation whether the case
should be treated as complex.


OBLIGATION TO MEET AND CONFER BEFORE THE INITIAL CASE MANAGEMENT
CONFERENCE

      Prior to the Initial Case Managertient Conference, all parties are required to meet and confer to
discuss the items specified in California Rules of Court, rule 3.750(b), and they are required to
prepare a Joint Statement specifying the following:

    «   Whether additional parties are likely to be added, and a proposed date by which any such
        parties must be served.
    •   Each party's position whether the case should or should not be treated as a complex.
    •   Whether there are applicable arbitration agreements.
    •   Whether there is related litigation pending in state or federal court.
    •   A description of the major legal and factual issues involved in the case.
    •   Any discovery or trial preparation procedures on which the parties agree. The parties should
        address what discovery will be required, vvhether discovery should be conducted in phases or
        otherwise limited, and whether the parties agree to electronic service and an electronic
        document depository and, if so, their preferred web-based electronic service provider.
    •   An estimate of the time needed to conduct discovery and to prepare for trial.
    •   The parties' views on an appropriate mechanism for Alternative Dispute Resolution-
    »   Any other matters on which the parties request a court ruling.

   The Joint Statenicnt is to be filed directly in the Complex Litigation Department no later
than four court days before the conference. This requirement of a Joint Statement is not satisfied
by using Judicial Council Form CM-110, pursuant to California Rules of Court, rule 3 .725(a), or by
parties filing individual statements. Failure to participate meaningfully in the "meet and confer"
process or failure to submit a Joint Statement may result in the imposition of monetary or other
sanctions.

THE INITIAL CASE MANAGEMENT CONFERENCE

        At the Initial Case Management Conference, the court will determine whether the action is a
complex case, as required by California Rules of Court, rule 3.403. If the court determines the case is
complex, the court will issue further management-related orders at that time. If the court determines
the case is not complex, the case may be retained by the judge, but not treated as a complex case, or
it rnay be reassigned to a different department; if the case was referred by another judge and the
case is found to be inappropriate for treatment as a complex case, the case will be returned to the

Page 4 of8                                                         Updated June 16,2020
    Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 38 of 41 Page ID #:61
 referring judge.

          At the Initial Case Management Conference, the court and counsel will address the subjects
‘ listed in California Rules of Court, rule 3.750(b), and all issues presented by the Joint Statement.

        Once a case is deemed complex, the function of the Initial Case Management Conference and
 all subsequent Case Management Conferences is to facilitate discovery, motion practice, and trial
 preparation, and to discuss appropriate mechanisms for settlement negotiations.

        Lead counsel should attend the Initial Case Management Conference. Counsel with secondary
 responsibility for the case may attend in lieu of lead counsel, but only if such counsel is fully informed
 about the case and has full authority to proceed on all issues to be addressed at the conference.
 "Special Appearance" counsel (lawyers \rtrho are not the attorneys of record) are not allowed.

 REMOTE APPEARANCES AT CASE MANAGEMENT CONFERENCES
        Pending further order of the Court, all Case Management Conferences will be conducted
 remotely, via CourtCall, without in-person attendance of counsel or parties. CourtCall appearances
 are scheduled by telephoning CourtCall at (888) 882-6878. See www.CourtCall.com for further
 information.

 CASE MANAGEMENT ORDERS

         The court may issue formal, written case management orders. Typically, complex construction
 defect cases will proceed pursuant to such an order. Other cases involving numerous parties or
 unusual logistical complexity may be appropriate for such a written order as well. The need for a
 written case management order will be discussed at the Initial Case Management Conference or at
 later times as the need arises. The parties will prepare such orders as directed by the court.

 ADDITIONAL CASE MANAGEMENT CONFERENCES

      After the Initial Case Management Conference, the court will schedule additional case
 management conferences as necessary and appropriate on a case-by-case basis.

        As with the Initial Case Management Conference, lead counsel should attend all case
 management conferences. Counsel with secondary responsibility for the case may attend in lieu of
 lead counsel, but only if such counsel is fully informed about the case and has full authority to
 proceed on all issues to be addressed. "Special Appearance" counsel (lawyers who are not the
 attorneys of record) are not allowed. As with the initial Case Management Conference, until further
 order of the Court, all additional case management conferences are conducted remotely, via
 CourtCall.

 VOLUNTARY SETTLEMENT CONFERENCES

        If all parties agree, the court is available to conduct settlement conferences. Requests for
 settlement conferences may be made at any Case Management Conference or hearing, or by
 telephoning the Complex Litigation Department.



 Page 5 of8                                                           Updated June 16,2020
   Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 39 of 41 Page ID #:62



MANDATORY SETTLEMENT CONFERENCES

       In appropriate cases, the court may order mandatory settlement conferences. Parties with full
settlement authority, including insurance adjustors with full settlement authority, must attend all
mandatory settlement conferences.

MANAGEMENT OF CLASS ACTIONS

       In class actions and putative class actions that are deemed complex, the Initial Case
Management Conference will function as the Case Conference required by California Rules of Court,
rules 3 .762 and 3.763.

OBLIGATION TO MEET AND CONFER REGARDING MOTIONS

         In addition to any other requirement to "meet and confer" imposed by statute or Rule of Court
in connection with motions,, all counsel and unrepresented parties are required to "meet and confer"
in a good faith attempt to eliminate the necessity for a hearing on a pending motion, or to resolve or
narrow some of the issues. The moving party must arrange for the conference, which can be
conducted in person or by telephone or video conference, to be held no later than four calendar days
before the hearing. No later than two calendar days before the hearing, the moving party is required
to file a notice in Department 8^26, with service on all parties, specifying whether the conference has
occurred and specifying any issues that have been resolved. If the need for a hearing has been
eliminated, the motion may simply be taken off-calendar. Failure to participate meaningfully in the
conference may result in the imposition of monetary or other sanctions.

      The obligation to "meet and confer" does not apply to applications to appear pro hac vice or to
motions to withdraw as counsel of record.

FORMAT OF PAPERS FILED IN CONNECTION WITH MOTIONS

       Counsel and unrepresented parties must comply with all applicable statutes. Rules of Court,
and Local Rules regarding motions, including but not limited to their format. Additionally, exhibits
attached to motions and oppositions must be separately tabbed at the bottom, so that exhibits can be
easily identified and retrieved.

ELECTRONIC SERVICE AND DOCUMENT DEPOSITORY

       The parties in cases involving numerous parties or large quantities of documents are
encouraged to agree to electronic service for all pleadings, motions, and other materials filed with the
court as well as all discovery requests, discovery responses, and correspondence . Nevertheless,
parties must still submit "hard" copies to the court of any pleadings, motions, or other materials that
are to be filed.

INFORMAL DISCOVERY CONFERENCES

       The court is available for informal discovery conferences at the request of counsel. Such


Page 6 of 8                                                         Updated June 16,2020
       Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 40 of 41 Page ID #:63
>
      conferences may address the scope of aliowabife discovery, the order of discovery, issues of
    ' privilege, and other discovery issues that may arise. Counsel may contact the Complex Litigation
      Department to schedule an informal conference.

             Before filing any discovery motion, the moving party is required to "meet and confer" with
    counsel as required by statute. If the "meet and confer" exchange fails to resolve all issues, the
    moving party is required to request an informal conference with the court before filing any discovery
    motion. Making a request for an informal discovery conference automatically stays the deadline for
    filing a motion.

           Informal Discovery Conferences are conducted remotely, via the BlueJeans Video
    Conferencing. Attendees will need to download the BlueJeans program (available from, the app
    stores for lOS or Android) to a computer, laptop, tablet, or srpartphone. If the device to be used does
    not have camera capability, the BlueJeans application offers an audio-only option. Video
    appearance, however, is encouraged. Counsel will be provided with a link to connect, to the
    conference at the appointed time.

           Briefing is not required, though each counsel should lodge (not file) a one-page statement of
    the issues in dispute in the Department before the informal discovery conference.

    CONFIDENTIAL DOCUMENT AND PROTECTIVE ORDERS

           Proposed protective orders dealing with confidential documents should state expressly that
    nothing in the order excuses compliance with California Rules of Court, rules 2 ,550 and 2.551
    Proposed protective orders that are not compliant with the requirements of the Rules of Court will be
    rejected.

    THE PRETRIAL CONFERENCE

            The court will schedule a pre-trial conference, generally thirty to sixty days in advance of the
    trial. Counsel and the court will discuss the following matters, which counsel should be fully informed
    to address:

        • Whether trial will be by jury or by the court.
        • Anticipated motions in limine or the need for other pre-trial rulings.
        • The anticipated length of trial.
        • The order of proof and scheduling of witnesses, including realistic time estimates for each
          witness for both direct and cross-examination.
        • If there is a large number of anticipated witnesses, whether counsel wish to have photographs
          taken of each witness to refresh the jury's recollection of each witness during closing argument
          and deliberation.
        • Whether deposition testimony will be presented by video.
        • The need for evidentiary rulings on any lengthy deposition testimony to be presented at trial.
        • StipUlatioris offact.
        • Stipulations regarding the admission of exhibits into evidence.
        • if there is a large amount of documentary evidence, how the exhibits will be presented in a
          meaningful way for the jury.
        • The use of technology at trial, including but not limited to electronic evidence.

    Page 7 of 8                                                          Updated June 16,2020
    Case 5:20-cv-01847-MWF-SHK Document 1-2 Filed 09/09/20 Page 41 of 41 Page ID #:64
     •' Any unusual legal or evidentiary issues that may arise during the trial.

THE TRIAL READINESS CONFERENCE

        Trial Readiness Conferences are held at 10:00 a.m., typically on the Thursday morning
preceding the scheduled trial date. Counsel and unrepresented parties must comply fully with Local
Rule 411.2, unless pthenwise directed by the court. Failure to have the required materials available
for the court may result in the imposition of monetary or other sanctions.

TRIALS

       Trial dates are generally Monday through Thursday, 11:00 a.rn. to 12:00 p.m, and 1:30 p.m. to
4:30 p.m. Lengthy trials, however, may require deviation from this schedule. Unless otherwise
ordered by the court, counsel and unrepresented parties must be present in the courtroom at least
ten minutes before each session of trial is scheduled to begin..

      Whenever possible, issues to be addressed outside the presence of the jury should be
scheduled in a manner to avoid the need for the jury to wait.




Page 8 of 8                                                          Updated June 16,2020
